DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “…the seat sensor 86 and/or the seatbelt buckle sensor 90 (FIG. 3)…” [0034].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Claim Objections
Claims 6, 10, and 11 are objected to because of the following informalities:  
Regarding claim 6, line 2 "…the folded and unfolded positions" seems to be a typographical error with reference to claim 1.  It is suggested to amend to --…the folded position and the unfolded position.--  
Regarding claim 10, line 2 "…the folded and unfolded positions" seems to be a typographical error with reference to claim 9.  It is suggested to amend to --…the folded position and the unfolded position.--  
Regarding claim 11, line 2 "…the folded and unfolded positions" seems to be a typographical error with reference to claim 8.  It is suggested to amend to --…the folded position and the unfolded position.--  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the vehicle control module controls a seating position adjustment… (claim 1 )
the vehicle control module is configured to adjust… (claim 2)
the restraint control module senses… (claim 3) 
the restraint control module sends the start signal… (claim 4)
the restraint control module sends a stop signal… (claim 5)
a positioning device configured to move… (claim 6)
a vehicle control module…configured to adjust… (claim 8)
the vehicle control module is configured to perform… (claim 13)
a restraint control module configured to sense… (claim 14)
a vehicle control module…configured to adjust… (claim 15)
the restraint control module senses… (claim 15)
the restraint control module…sends a corresponding signal… (claim 15)
the vehicle control module determines… (claim 18)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
“The vehicle control module may be configured as an electronic control unit…” [0024] 
“The vehicle control module may include a processor, other control circuitry, and a memory. Stored in the memory and executable by the processor are instructions. The memory may store various instructions relating to various functions. The instructions may include at least one instruction for adjusting the seating position of each of the seating assemblies. The memory may also store various seating configuration options that an occupant may select through the user-interface.” [0029]
“The restraint control module may be configured as an electronic control unit positioned within the seating assemblies…” [0025] 
“…the positioning device may include an electric motor. The electric motor of the positioning device may operate to move the seat frame of the seating assemblies. The vehicle control module may send a fold signal or an unfold signal to the respective positioning device to move the desired seating assembly…” [0024]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In addition, the following claim interpretation has been made based on a general understanding: 
Claim 17 refers to “a seatbelt lock sensor operably coupled to the restraint control module.” The specification does not provide any further detail regarding a “seatbelt lock sensor”, however paragraph [0025] and Fig. 3 reference a “seatbelt buckle sensor” which is included in the restraint control module. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7, 11, 14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the action taken by the vehicle control module in response to receiving a request signal from the microphone.  As written, the claim reads that the vehicle control module receives a request signal and then controls based on a start signal.  Rephrase as "…controls a seating position adjustment based on the request signal from the microphone and a start signal from the restraint control module."  
The term "individual seating" in claim 11 is a relative term which renders the claim indefinite.  The term "individual" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 8 depicts a plurality of seating assemblies which are interpreted as more than one individual seating assemblies, although no confirmation can be made in the specification.
The term "desir" in claim 14 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The degree of
Claims 19-20 recites the limitation "the speaker".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected since the claims are dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lota (US-20180111511).
Regarding claim 1, Lota teaches a vehicle (Fig. 2), comprising: 
a vehicle control module (see at least [0026] lines 1-7); 
a restraint control module operably coupled to the vehicle control module (see at least [0026] lines 1-7); 
a seating assembly operable between a folded position and an unfolded position (see at least [0039] lines 12-14); and 
a user-interface including a microphone, wherein the microphone receives a user command to adjust a seating position of the seating assembly and sends a request signal to the vehicle control module (see at least [0031] lines 1-14), and wherein the vehicle control module controls a seating position adjustment based on a start signal from the restraint control module (see at least [0042] lines 16-20 and [0061] lines 10-18).
Regarding claim 2, Lota teaches the vehicle of claim 1, wherein the vehicle control module is configured to adjust the seating position of the seating assembly while said vehicle is in motion (see at least [0032] lines 15-16). 
Regarding claim 3, Lota teaches the vehicle of claim 1, wherein the restraint control module senses if the seating assembly is occupied via a sensor (see at least [0034] lines 18-21).
Regarding claim 4, Lota teaches the vehicle of claim 3, wherein the restraint control module sends the start signal to the vehicle control module if the seating assembly is sensed as being unoccupied (see at least [0042] lines 16-20 and [0061] lines 10-18; wherein it can be concluded that if a stop signal is sent, a start signal must also be sent to reactivate when necessary).
Regarding claim 5, Lota teaches the vehicle of claim 3, wherein the restraint control module sends a stop signal to the vehicle control module if the seating assembly is sensed as being occupied (see at least [0042] lines 16-20 and [0061] lines 10-18).
Regarding claim 6, Lota teaches the vehicle of claim 1, wherein the seating assembly includes a positioning device configured to move the seating assembly between the folded and unfolded positions based on a signal from the vehicle control module (see at least [0039] lines 1-17 and [0042] lines 16-20).
Regarding claim 7, Lota teaches the vehicle of claim 1, wherein the user-interface includes a speaker for signaling start and completion of the seating position adjustment (see at least [0036] lines 7-10).
Regarding claim 15, Lota teaches A vehicle seating adjustment system, comprising: 
a seating assembly operable between a folded position and an unfolded position (see at least [0039] lines 12-14); 
a user-interface including a microphone for receiving commands (see at least [0031] lines 1-14); 
a vehicle control module operably coupled to the seating assembly and configured to adjust a seating position of the seating assembly (see at least [0026] lines 1-7, and [0032] lines 15-16); and 
a restraint control module operably coupled to the seating assembly, wherein the restraint control module senses if the seating assembly is occupied and sends a corresponding signal to the vehicle control module (see at least [0034] lines 1-6 and 18-21 and lines 45-48, as well as [0026] lines 15-20]).
Regarding claim 16, Lota teaches the vehicle seating adjustment system of claim 15, further comprising: a force sensor within the seating assembly operably coupled to the restraint control module (see at least [0035] lines 1-2 and 6-8).
Regarding claim 18, Lota teaches the vehicle seating adjustment system of claim 15, wherein the vehicle control module determines whether to adjust the seating position of the seating assembly based on the signal received from the restraint control module (see at least [0042] lines 16-20).
Regarding claim 19, Lota teaches the vehicle seating adjustment system of claim 18, wherein the speaker signals the determination of the vehicle control module (see at least [0036] lines 1-10).
Regarding claim 20, Lota teaches the vehicle seating adjustment system of claim 15, wherein the speaker signals a start and a completion of the seating position adjustment (see at least [0036] lines 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Penilla et al. (US-10289288; hereinafter Penilla).
Regarding claim 8, Lota teaches a vehicle, comprising: 
a plurality of seating assemblies each operable between a folded position and an unfolded position (see at least [0039] lines 12-14); 
a user-interface including a microphone and a speaker, wherein the microphone is configured to receive a command to adjust a seating position (see at least [0031] lines 1-14 and [0036] lines 1-5) and …
a vehicle control module operably coupled to the seating assemblies and configured to adjust seating positions of the seating assemblies based on a selected configuration option (see at least [0026] lines 1-7 and [0042] lines 16-20).
However, Lota does not teach …the speaker is configured to present predefined seating configuration options; 
Penilla in the same field of endeavor, teaches …the speaker is configured to present predefined seating configuration options (see at least col 20 lines 21-25 and lines 32-39, col 50 lines 65-67, Fig. 22 and Fig 23C where Penilla teaches the option to adjust seating via an interface which may utilize text to speech technology);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify vehicle’s speaker as taught by Lota, to present predefined seating configuration options as shown in Penilla.  During manual driving, providing seat adjustment options via voice activation allows for a safe and lawful operation without distraction from screen interaction (see Penilla col 20 lines 32-39). 
Regarding claim 9, Lota and Penilla teach the vehicle of claim 8.  Lota additionally discloses the following:
the seating assemblies are positioned in at least one of first, second, and third seating rows (see at least [0041] and Fig 2).
Regarding claim 10, Lota and Penilla teach the vehicle of claim 9.  Lota additionally discloses the following:
the predefined seating configuration options include options to adjust the second and third seating rows between the folded and unfolded positions (see at least [0039] lines 8-17).
Regarding claim 11, Lota and Penilla teach the vehicle of claim 8.  Lota additionally discloses the following:
the predefined seating configuration options include options to adjust individual seating assemblies between the folded and unfolded positions (see at least [0039] lines 12-17).  
Regarding claim 12, Lota and Penilla teach the vehicle of claim 8.  Lota additionally discloses the following:
each of the plurality of seating assemblies comprises a positioning device operably coupled to the vehicle control module (see at least [0004]).  
Regarding claim 13, Lota and Penilla teach the vehicle of claim 8.  Lota additionally discloses the following:
the vehicle control module is configured to perform multiple seating configuration options simultaneously (see at least [0054] lines 1-9 and [0039] lines 8-17).  
Regarding claim 14, Lota and Penilla teach the vehicle of claim 8.  Lota additionally discloses the following:
a restraint control module configured to sense whether a desired seating assembly is occupied (see at least [0034] lines 23-26).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Cotter (US-7812716).
Regarding claim 17, Lota teaches the vehicle seating adjustment system of claim 15. 
However, Lota does not teach a seatbelt coupled to the seating assembly; and
a seatbelt lock sensor operably coupled to the restraint control module.
Cotter in the same field of endeavor, teaches a seatbelt coupled to the seating assembly (see at least col 3 lines 48-51); and
a seatbelt lock sensor operably coupled to the restraint control module (see at least col 4 lines 23-25 and col 6 lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seating adjustment system of Lota to further include a seatbelt sensor as taught by Cotter.  The use of a seatbelt buckle sensor allows for the indication of a seat being occupied  for the purpose of providing a signal to the vehicle control module to adjust the seating configuration (see Cotter at least col 4 lines 43-49 and col 7 lines 63-66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  D’Eramo et al. (US 2020/0047641) teaches seat configuration adjustments [0005] via control signals [0164] input by a user, and adjusting the seat assembly according to sensor data [0158].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/17/2021